[Cite as In re J.K., 2012-Ohio-214.]
                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY



IN THE MATTER OF:                                    : Case No. 11CA3269

        J.K.                                         :

Adjudicated Dependent Child.         : DECISION AND JUDGMENT ENTRY
_________________________________________________________________

                                        APPEARANCES:

COUNSEL FOR APPELLANT:                 John K. Clark, Jr., 17 South Paint Street, Chillicothe,
                                       Ohio 45601

COUNSEL FOR APPELLEE:                  Matthew S. Schmidt, Ross County Prosecuting
                                       Attorney, and Jennifer L. Ater, Ross County Assistant
                                       Prosecuting Attorney, 72 North Paint Street, Chillicothe,
                                       Ohio 45601

CIVIL CASE FROM COMMON PLEAS COURT
DATE JOURNALIZED: 1-18-12
ABELE, P.J.

        {¶ 1} This is an appeal from a Ross County Common Pleas Court, Juvenile

Division, judgment that awarded Ross County Job and Family Services Children’s Division,

appellee herein, permanent custody of J.K. (born October 18, 2000).

        {¶ 2} G.K., the child’s natural mother and appellant herein, assigns the following

error for review:

                 “THE TRIAL COURT ERRED IN GRANTING PERMANENT
                 CUSTODY BY NOT REQUIRING ROSS COUNTY
                 CHILDREN’S SERVICES TO USE ITS BEST EFFORTS TO
                 AVOID AN AWARD OF PERMANENT CUSTODY WHEN PPLA
                 (PLANNED PERMANENT LIVING ARRANGEMENT) WAS
                 STILL WORKING AND NO CHANGES HAVE OCCURRED.”
ROSS, 11CA3269                                                                           2

       {¶ 3} Appellee has been actively involved in the child’s life since March 20, 2002,

when it filed a complaint that alleged the child to be a dependent child. Appellee alleged

that the child’s home environment was unsanitary.          After the court found the child

dependent, it placed the child in appellee’s temporary custody. The child then lived with

his maternal grandparents, but the court allowed the parents to exercise unsupervised

visitation.

       {¶ 4} Over the next few years, the child continued to live with his grandparents,

with some intervention from appellee. On January 13, 2006, appellee filed a motion to

place the child in a planned permanent living arrangement. On September 21, 2006, the

magistrate recommended that the court place the child in a PPLA. The magistrate found:

(1) the child has been in appellee’s temporary custody since August 24, 2004; (2) the

child’s parents “have significant physical, mental, or psychological problems and are

unable to care for the child because of those problems”; (3) the “child has a significant and

positive relationship with his parents, maternal grandparents, and siblings, such that a

continued meaningful relationship with said parents and relatives is in the child’s best

interest”; (4) no appropriate relatives are available to care for the child; (5) appellee “has

considered all other possible dispositions for said child” and (5) the parents consented to a

PPLA. On that same date, the trial court adopted the magistrate’s decision.

       {¶ 5} On May 18, 2009, appellee filed a motion for permanent custody. Appellee

asserted that the child recently underwent a psychological evaluation, which indicated that

the child would benefit from being adopted by his foster parents.

       {¶ 6} On March 14, 2011, the guardian ad litem filed a report that observed: (1) the
ROSS, 11CA3269                                                                              3

child has been with the foster family for five years; (2) when the guardian ad litem met with

the child, the child stated that he is not “sad” when he does not get to see his mother; and

(3) the child loves his biological mother, but feels that the foster parents are his parents.

The guardian ad litem believed that the adoption is in the child’s best interests. He noted

that despite ample opportunity, appellant has been unable to provide a stable home for the

child.

         {¶ 7} On June 22, 2011, the child’s attorney filed a written argument. In it, the

attorney stated that it would be in the child’s best interest for the court to grant appellee

permanent custody:

                “This child is clearly better off with his current foster parents if they
         have the option to pursue adopting him. [The child] is bonded with his
         current home and foster parents who are ready, willing and able to adopt
         him. He has been in a PPLA since September 2006. He is not as bonded
         with either of his parents, and both parents have been proven to be
         unsuitable for his care and nurture.”

He continued: “The life this child looks forward to with the fine foster parents (who intend to

adopt) is almost an idyllic life compared to the abysmal, subsistence-level and porn culture

which the parents subjected him to.” The attorney further stated that the child is happy in

his foster home and wishes to stay there.

         {¶ 8} On August 1, 2011, the magistrate recommended that the trial court award

appellee permanent custody. The magistrate found: (1) on September 28, 2005, the

child was placed in the Garman foster home, where he has since remained; (2) the parties

agreed to a PPLA in September 2006; (3) appellant regularly visited the child, but is unable

to have home visits or overnight visits; (4) appellant has not maintained stable housing and

her personal hygiene continues to be a problem; (5) the child has done well in his current
ROSS, 11CA3269                                                                            4

foster home and in school; (6) the child is “very bonded” to his foster family and refers to

the foster parents as “Mommy and Daddy”; (7) the child has acted out after visits; (8) the

child is not upset if a visit is cancelled; (9) the foster parents wish to adopt the child and

would maintain contact with the child’s biological relatives; (10) being adopted would

provide the child “with a more normal and stable environment”; (11) the child was

counseled on the issue of adoption and did not express a preference; (12) the child is in

need of a legally secure placement that cannot be granted without permanent custody; (13)

appellee has made reasonable efforts; and (14) it is in the child’s best interest to place the

child in appellee’s permanent custody.

       {¶ 9} The trial court subsequently adopted the magistrate’s decision, and this

appeal followed.

       {¶ 10} In her sole assignment of error, appellant argues that the trial court erred by

awarding appellee permanent custody. Appellant asserts that the trial court should have

determined that placing the child with a relative or continuing the child in a PPLA would

serve the child’s best interests. She suggests that a trial court must find that a child is

unqualified for a PPLA before awarding permanent custody to a children’s services agency

and that permanent custody cannot be in a child’s best interest when a PPLA would serve

those same interests.    In essence, appellant asserts that the trial court is required to

choose the least drastic alternative. She also asserts that the trial court erred by failing to

consider the child’s wishes.

       {¶ 11} Appellee argues that appellant did not file Juv.R. 40(D) objections to the

magistrate’s decision and, thus, has waived the right to assign error on appeal.
ROSS, 11CA3269                                                                                                5

                                                        A

                                   FAILURE TO FILE OBJECTIONS

        {¶ 12} Initially, we consider appellee’s argument that appellant has waived the right

to assign the trial court’s adoption of the magistrate’s decision as error on appeal.1 We

recently addressed this same issue in In re D.N., Ross App. No. 11CA3203,

2011-Ohio-4627:

                “‘The juvenile rules require written objections to a magistrate’s
        decision to be filed within 14 days of the decision. Juv.R. 40(D)(3)(b)(I).
        The rules provide that “[e]xcept for a claim of plain error, a party shall not
        assign as error on appeal the court’s [adoption] of any factual finding or
        legal conclusion * * * unless the party has objected to that finding as
        required by Juv.R. 40(D)(3)(b).” Juv.R. 40(D)(3)(b)(iv). This waiver under
        the rule embodies the long-recognized principle that the failure to draw the
        trial court’s attention to possible error when the error could have been
        corrected results in a waiver of the issue for purposes of appeal. In re
        Etter (1998), 134 Ohio App.3d 484, 492.’”

Id. at ¶21, quoting In re D.S., Clermont App. Nos. CA2010–08–058, CA2010–08–064, &

CA2010–08–065, 2011–Ohio–1279, at ¶31.

        {¶ 13} Thus, the failure to file written objections challenging a finding of fact or

conclusion of law precludes a party from assigning as error on appeal the court’s adoption

        1        1
                     On December 6, 2011, appellant filed a reply to appellee’s brief. Appellant asserts that
objections to the magistrate’s decision were “impossible and not necessary,” because the trial court
immediately adopted the magistrate’s decision. Appellant’s assertion is incorrect.
          Civ.R. 53(D)(3)(b)(I) states that “[a] party may file written objections to a magistrate’s decision
within fourteen days of the filing of the decision, whether or not the court has adopted the decision during
that fourteen-day period as permitted by Civ.R. 53(D)(4)(e)(I).”
          Civ.R. 53(D)(4)(e)(I) permits a court to “enter a judgment either during the fourteen days permitted
by Civ.R. 53(D)(3)(b)(I) for the filing of objections to a magistrate's decision or after the fourteen days have
expired.” “If the court enters a judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(I) for
the filing of objections,” a party is not excused from filing objections to the magistrate’s decision. Civ.R.
53(D)(4)(e)(I). Rather, “the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections and vacates,
modifies, or adheres to the judgment previously entered.” Id.
          Thus, under the plain terms of Civ.R. 53, the trial court’s immediate adoption of the magistrate’s
decision did not render it impossible or unnecessary for appellant to object to the magistrate’s decision.
ROSS, 11CA3269                                                                               6

of that finding or conclusion, absent plain error.        In re Z.A.P., 177 Ohio App.3d 217,

2008-Ohio-3701, 894 N.E.2d 342, ¶15. The plain error doctrine is applicable in civil cases

only where the error “seriously affects the basic fairness, integrity, or public reputation of

the judicial process[.]” Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 123, 679 N.E.2d

1099.

        {¶ 14} Moreover, when a party fails to file objections to a magistrate’s decision, an

appellate court may not consider a transcript of the hearing before the magistrate. As we

explained in Z.A.P. at ¶¶21-23:

               “Under Juv.R. 40(D)(3)(b)(iii), a party objecting to a magistrate’s
        factual finding is required to support the objection with a transcript of all the
        evidence submitted to the magistrate relevant to that finding. The trial
        court may properly adopt a magistrate’s factual findings without further
        consideration when the objecting party fails to provide the court with a
        transcript of the magistrate’s hearing or other relevant material to support
        their objections. In re Maxwell, Ross App. No. 05CA2863, 2006-Ohio-527,
        2006 WL 290292, at ¶27, citing Proctor v. Proctor (1988), 48 Ohio App.3d
        55, 60, 548 N.E.2d 287, in turn citing Purpura v. Purpura (1986), 33 Ohio
        App.3d 237, 515 N.E.2d 27.

                The fact that [appellant] failed to file objections at the trial level and
        failed to provide the trial court with a transcript or affidavit precludes us from
        considering the transcript she has submitted in this appeal. See Maxwell,
        2006-Ohio-527, 2006 WL 290292, at ¶28, citing Lincoln S. & L. Assn. v.
        Damron, Lawrence App. No. 02CA4, 2003-Ohio-2596, 2003 WL 21152844.
        See also State ex rel. Duncan v. Chippewa Twp. Trustees (1995), 73 Ohio
        St.3d 728, 730, 654 N.E.2d 1254. “This is because appellate courts will
        not take into consideration evidence not presented before the trial court.’
        Maxwell, citing Unger v. Reams (Aug. 6, 1993), Lake App. No. 92-L-116,
        1993 WL 317448. Furthermore, ‘[w]hen portions of the record necessary
        for the determination of an assigned error are absent, the reviewing court
        has nothing to pass on and has no choice but to presume the validity of the
        trial court’s proceedings.’ Lincoln at ¶27, citing Metzger v. Metzger (Aug.
        21 1989), Crawford App. No. 3-87-39, 1989 WL 94813.

        {¶ 15} Without the transcript properly before us, we simply have no basis to
ROSS, 11CA3269                                                                          7

conclude that the trial court erred in adopting the magistrate’s factual findings. To the

extent that [appellant]’s assignment of error is based on challenges to the factual findings,

we must presume the validity of the trial court’s proceeding and reject her contention that

the trial court erred in adopting the magistrate’s decision.”

       {¶ 16} In the case sub judice, appellant did not object to the magistrate’s decision.

Thus, we may review the trial court’s decision only for plain error. Furthermore, because

the transcript was not before the trial court, we may not consider it. Consequently, based

upon our review of the limited record before us, we are unable to conclude that the trial

court's awarding permanent custody to appellee constitutes plain error.

                                              B

                                 STANDARD OF REVIEW

       {¶ 17} Generally, an appellate court will not reverse a trial court’s permanent

custody decision if some competent and credible evidence supports the judgment. In re

Perry, Vinton App. Nos. 06CA648 and 06CA649, 2006-Ohio-6128, at ¶40, citing State v.

Schiebel (1990), 55 Ohio St.3d 71, 74, 564 N.E.2d 54. Thus, our review of a trial court’s

permanent custody decision is deferential. See In re Hilyard, Vinton App. Nos. 05CA600,

05CA601, 05CA602, 05CA603, 05CA604, 05CA606, 05CA607, 05CA608, 05CA609, at

¶17. Moreover, “an appellate court should not substitute its judgment for that of the trial

court when there exists competent and credible evidence supporting the findings of fact

and conclusion of law.” Schiebel, 55 Ohio St.3d at 74. Issues relating to the credibility of

witnesses and the weight to be given the evidence are primarily for the trier of fact. As the

court explained in Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 80, 461
ROSS, 11CA3269                                                                            8

N.E.2d 1273: “The underlying rationale of giving deference to the findings of the trial court

rests with the knowledge that the trial judge is best able to view the witnesses and observe

their demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony.” Moreover, deferring to the trial court on matters of

credibility is “crucial in a child custody case, where there may be much evident in the

parties’ demeanor and attitude that does not translate to the record well.”          Davis v.

Flickinger (1997), 77 Ohio St.3d 415, 419, 674 N.E.2d 1159; see, also, In re Christian,

Athens App. No. 04CA10, 2004-Ohio-3146.

                                             C

                 STANDARD FOR GRANTING PERMANENT CUSTODY

       {¶ 18} A trial court may not grant a permanent custody motion absent clear and

convincing evidence to support the judgment. The Ohio Supreme Court defined “clear

and convincing evidence” as:

               “The measure or degree of proof that will produce in the mind of the
       trier of fact a firm belief or conviction as to the allegations sought to be
       established. It is intermediate, being more than a mere preponderance,
       but not to the extent of such certainty as required beyond a reasonable
       doubt as in criminal cases. It does not mean clear and unequivocal.”

       {¶ 19} In re Estate of Haynes (1986), 25 Ohio St.3d 101, 103-04, 495 N.E.2d 23;

see, also, Schiebel, 55 Ohio St.3d at 74. In reviewing whether a trial court based its

decision upon clear and convincing evidence, “a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” Schiebel, 55 Ohio St.3d at 74.

                                             D
ROSS, 11CA3269                                                                           9

                         PERMANENT CUSTODY PRINCIPLES

       {¶ 20} A parent has a “fundamental liberty interest” in the care, custody, and

management of his or her child and an “essential” and “basic civil right” to raise his or her

children. Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599;

In re Murray (1990), 52 Ohio St.3d 155, 156, 556 N.E.2d 1169; see, also, In re D.A., 113

Ohio St.3d 88, 2007-Ohio-1105, 862 N.E.2d 829.          A parent’s rights, however, are not

absolute. See D.A. at ¶11. Rather, “‘it is plain that the natural rights of a parent * * * are

always subject to the ultimate welfare of the child, which is the pole star or controlling

principle to be observed.’” In re Cunningham (1979), 59 Ohio St.2d 100, 106, 391 N.E.2d

1034 (quoting In re R.J.C. (Fla.App.1974), 300 So.2d 54, 58).          Thus, the state may

terminate parental rights when a child’s best interest demands such termination. D.A. at

¶11.

       {¶ 21} Before a court may award a children services agency permanent custody of a

child, R.C. 2151.414(A)(1) requires the court to hold a hearing. The primary purpose of

the hearing is to allow the court to determine whether the child’s best interests would be

served by permanently terminating the parental relationship and by awarding permanent

custody to the agency. See R.C. 2151.414(A)(1). Additionally, when considering whether

to grant a children services agency permanent custody, a trial court should consider the

underlying principles of R.C. Chapter 2151:

              (A) To provide for the care, protection, and mental and physical
       development of children * * *;
       ***
              (B) To achieve the foregoing purpose[ ], whenever possible, in a
       family environment, separating the child from its parents only when
       necessary for his welfare or in the interests of public safety.
ROSS, 11CA3269                                                                          10


                                             E

                          PERMANENT CUSTODY FRAMEWORK

       {¶ 22} R.C. 2151.414(B)(1) permits a trial court to grant permanent custody of a

child to a children services agency if the court determines, by clear and convincing

evidence, that the child’s best interest would be served by the award of permanent custody

and that:

              (a) The child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services agencies or
       private child placing agencies for twelve or more months of a consecutive
       twenty-two-month period, or has not been in the temporary custody of one
       or more public children services agencies or private child placing agencies
       for twelve or more months of a consecutive twenty-two-month period if, as
       described in division (D)(1) of section 2151.413 of the Revised Code, the
       child was previously in the temporary custody of an equivalent agency in
       another state, and the child cannot be placed with either of the child’s
       parents within a reasonable time or should not be placed with the child’s
       parents.
              (b) The child is abandoned.
              (c) The child is orphaned, and there are no relatives of the child who
       are able to take permanent custody.
              (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies for twelve
       or more months of a consecutive twenty-two-month period, or the child has
       been in the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more months of a
       consecutive twenty-two-month period and, as described in division (D)(1) of
       section 2151.413 of the Revised Code, the child was previously in the
       temporary custody of an equivalent agency in another state.

       Thus, before a trial court may award a children services agency permanent

custody, it must find: (1) that one of the circumstances described in R.C. 2151.414(B)(1)

applies; and (2) that awarding the children services agency permanent custody would

further the child’s best interests.
ROSS, 11CA3269                                                                             11

       {¶ 23} Pursuant to the plain language of R.C. 2151.414(B)(1)(d), when a child has

been in a children services agency’s temporary custody for twelve or more months of a

consecutive twenty-two month period, a trial court need not find that the child cannot or

should not be placed with either parent within a reasonable time. See, e.g., In re T.F.,

Pickaway App. No. 07CA34, 2008-Ohio-1238, at ¶23; In re Williams, Franklin App. No.

02AP-924, 2002-Ohio-7205; In re Dyal (Aug. 9, 2001), Hocking App. No. 01CA11.

Consequently, when considering a R.C. 2151.414(B)(1)(d) permanent custody motion, the

only other consideration becomes the child’s best interests. A trial court need not conduct

an R.C. 2151.414(B)(1)(a) analysis of whether the child cannot or should not be placed

with either parent within a reasonable time. Dyal; see, also, In re Berkley, Pickaway App.

Nos. 04CA12, 04CA13, and 04CA14, 2004-Ohio-4797, at ¶61.

                                               F

                                     BEST INTERESTS

       {¶ 24} R.C. 2151.414(D) requires a trial court to consider specific factors to

determine whether a child’s best interests will be served by granting a children services

agency permanent custody. The factors include: (1) the interaction and interrelationship

of the child with the child’s parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of the

child, as expressed directly by the child or through the child’s guardian ad litem, with due

regard for the maturity of the child; (3) the custodial history of the child; (4) the child’s need

for a legally secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody to the agency; and (5) whether any factors
ROSS, 11CA3269                                                                                              12

listed under R.C. 2151.414(E)(7) to (11) apply.2

        {¶ 25} In the case at bar, we do not believe that the trial court erred when it applied

the best interest factors and determined that they support awarding appellee permanent

custody of the child. As the court’s decision notes, the child is bonded to the foster family

and is not as bonded with appellant. The child’s guardian ad litem and attorney both

recommended that the court award appellee permanent custody. The record shows that

the child has been involved with children services for the majority of his young life and has



        2
           R.C. 2151.414(E)(7) to (11) provide as follows:
         (7) The parent has been convicted of or pleaded guilty to one of the following:
         (a) An offense under section 2903.01, 2903.02, or 2903.03 of the Revised Code or under an
existing or former law of this state, any other state, or the United States that is substantially equivalent to
an offense described in those sections and the victim of the offense was a sibling of the child or the victim
was another child who lived in the parent’s household at the time of the offense;
         (b) An offense under section 2903.11, 2903.12, or 2903.13 of the Revised Code or under an
existing or former law of this state, any other state, or the United States that is substantially equivalent to
an offense described in those sections and the victim of the offense is the child, a sibling of the child, or
another child who lived in the parent's household at the time of the offense;
         (c) An offense under division (B)(2) of section 2919.22 of the Revised Code or under an existing
or former law of this state, any other state, or the United States that is substantially equivalent to the
offense described in that section and the child, a sibling of the child, or another child who lived in the
parent’s household at the time of the offense is the victim of the offense;
         (d) An offense under section 2907.02, 2907.03, 2907.04, 2907.05, or 2907.06 of the Revised
Code or under an existing or former law of this state, any other state, or the United States requiring
treatment of the parent was journalized as part of a dispositional order issued with respect to the child or
an order was issued by any other court requiring treatment of the parent.
         (e) A conspiracy or attempt to commit, or complicity in committing, an offense described in
division (E)(7)(a) or (d) of this section.
         (8) The parent has repeatedly withheld medical treatment or food from the child when the parent
has the means to provide the treatment or food, and, in the case of withheld medical treatment, the parent
withheld it for a purpose other than to treat the physical or mental illness or defect of the child by spiritual
means through prayer alone in accordance with the tenets of a recognized religious body.
         (9) The parent has placed the child at substantial risk of harm two or more times due to alcohol or
drug abuse and has rejected treatment two or more times or refused to participate in further treatment two
or more times after a case plan issued pursuant to section 2151.412 [2151.41.2] of the Revised Code.
         (10) The parent has abandoned the child.
         (11) The parent has had parental rights involuntarily terminated with respect to a sibling of the
child pursuant to this section or section 2151.353 or 2151.415 of the Revised Code, or under an existing
or former law of this state, any other state, or the United States that is substantially equivalent to those
sections, and the parent has failed to provide clear and convincing evidence to prove that, notwithstanding
the prior termination, the parent can provide a legally secure permanent placement and adequate care for
the health, welfare, and safety of the child.
ROSS, 11CA3269                                                                               13

not had a stable home, except for his time with the current foster family.                  Without

appellee’s intervention, the child lacks a legally secure permanent placement.               While

appellee has maintained the child in a PPLA for several years, appellee now believes that

permanent custody, with adoption as the goal, will further the child’s best interests by

providing the foster family with the authority to make decisions on the child’s behalf and by

providing the child with a sense of permanency. Based upon the foregoing factors, we

conclude that the trial court did not err by awarding appellee permanent custody.

       {¶ 26} Appellant asserts that the trial court committed reversible error by failing to

consider the child’s wishes. However, nothing in the limited record shows that the court

failed to consider the child’s wishes. Because this alleged error has not been properly

preserved, we presume the regularity of the trial court proceedings and presume that the

trial court considered all relevant factors.

       {¶ 27} Appellant also asserts that the trial court was first required to find that the

PPLA is not in the child’s best interests before it awarded appellee permanent custody is

without merit. Her argument, however, is similar to the one rejected in In re Schaefer, 111

Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶64. In Schaefer, the court held that a

trial court does not have a duty to find that terminating parental rights is the “only way” to

provide the children with a legally secure placement. The court explained:

              “[The court has no duty to] determine by clear and convincing
       evidence that ‘termination of appellant’s parental rights was not only a
       necessary option, but also the only option.’ Nor did that duty include the
       requirement that the juvenile court find by clear and convincing evidence
       that no suitable relative was available for placement. The statute requires
       a weighing of all the relevant factors, and the trial court did that in this case.
        R.C. 2151.414 requires the court to find the best option for the child once a
       determination has been made pursuant to R.C. 2151.414(B)(1)(a) through
ROSS, 11CA3269                                                                         14

       (d). The statute does not make the availability of a placement that would
       not require a termination of parental rights an all-controlling factor. The
       statute does not even require the court to weigh that factor more heavily
       than other factors.”

       {¶ 28} Id. Based upon this rationale, we reject appellant’s argument that the trial

court erred by failing to determine that the PPLA no longer served the child’s best interests.

       {¶ 29} Moreover, we observe that the Tenth District has rejected the argument that a

child who qualifies for PPLA cannot eventually qualify for permanent custody. See In re

M.P., Franklin App. No. 10AP-478, 2010-Ohio-5877. The court explained:

               “ * * * [C]lear statutory language undercuts appellant’s argument.
       R.C. 2151.413(C) expressly provides that ‘[a] public children services
       agency or private child placing agency that, pursuant to an order of
       disposition’ under R.C. 2151.353(A)(5), ‘places a child in a [PPLA] may file
       a motion in the court that made the disposition of the child requesting
       permanent custody of the child.’ The juvenile court further maintains
       continuing jurisdiction pursuant to R.C. 2151.353(E)(1) over ‘any child for
       whom the court issues an order of disposition’ under R.C. 2151.353(A) or
       2151.414 or 2151.415. Id. Lastly, under R.C. 2151.353(E)(2), ‘[a]ny public
       children services agency * * *, by filing a motion with the court, may at any
       time request the court to modify or terminate any order of disposition.’ Id.
       The statutory provisions thus establish FCCS could move for permanent
       custody even after the children were placed in a PPLA.
               Ohio courts also recognize the evolving nature of such custody
       cases, granting motions for permanent custody where the children were
       previously in a PPLA. See, e.g., In re K.R., 5th Dist. No.2009 CA 00061,
       2009-Ohio-4350 (affirming trial court’s grant of permanent custody where
       agency filed motion for permanent custody while child was in a PPLA); In re
       Hess, 5th Dist. No.2007CA00262, 2008-Ohio-1920 (affirming trial court’s
       grant of permanent custody to agency where child had previously been in a
       PPLA); In re J.I., 12th Dist. No. CA2005-05-008, 2005-Ohio-4920, ¶15
       (affirming trial court’s grant of permanent custody to agency where child
       was in a PPLA at time of motion for permanent custody, and noting
       ‘[w]hether a child is in a PPLA or in an agency’s temporary custody, the
       agency can institute a permanent-custody action under R.C. 2151.413').
       Thus, appellant’s argument that the trial court acted improperly in
       converting the children’s PPLA status to permanent custody is without
       merit.”
ROSS, 11CA3269                                                                             15

Id. at ¶¶23-24.

       {¶ 30} Furthermore, to the extent appellant contends that the trial court should have

placed the child with a relative, we have previously rejected the argument that a court must

consider relative placement before awarding a children services agency permanent

custody. We stated:

              “[T]he [permanent custody] statute does not require a juvenile court
       to consider relative placement before granting [a] motion for permanent
       custody. See In re Dyal (Aug. 9, 2001), Hocking App. No. 01 CA 11; In the
       Matter of Knight (Mar. 22, 2000), Lorain App. Nos. 98CA72589 and
       98CA726698. In other words, a juvenile court need not find, by clear and
       convincing evidence, that a relative is an unsuitable placement option prior
       to granting the permanent custody request. Id. Relatives seeking the
       placement of the child are not afforded the same presumptive rights that a
       natural parent receives as a matter of law, and the willingness of a relative
       to care for the child does not alter the statutory factors to be considered in
       granting permanent custody. See Dyal; In re Jefferson (Oct. 25, 2000),
       Summit App. Nos. 20092 and 20110; In re Davis (Oct. 12, 2000), Cuyahoga
       App. No. 77124. Rather, a juvenile court is vested with discretion to
       determine what placement option is in the child's best interest. See Dyal;
       Patterson; Benavides. The child’s best interests are served by the child
       being placed in a permanent situation that fosters growth, stability, and
       security. In re Adoption of Ridenour (1991), 61 Ohio St.3d 319, 324, 574
       N.E.2d 1055. Therefore, courts are not required to favor a relative if, after
       considering all the factors, it is in the child’s best interest for the agency to
       be granted permanent custody. See In re Schaefer, 111 Ohio St.3d 498,
       2006–Ohio–5513, 857 N.E.2d 532, ¶64; see, also, In re Dyal, Hocking App
       No. 01CA11, 2001–Ohio–2383; see, also, In re Lewis, Athens App. No.
       01CA20, 2001–Ohio–2618; In re Wilkenson, (Oct 12, 2001), Hamilton App.
       No. C–010402, C–010408; Knight.”

In re A.C.H., Gallia App. No. 11CA2, 2011-Ohio-5595, ¶44.

       {¶ 31} Consequently, we reject appellant’s arguments that the trial court should

have considered a placing the child with a relative or continuing the child in the PPLA

before awarding appellee permanent custody. We further reject her argument that the trial

court erred by awarding appellee permanent custody.
ROSS, 11CA3269                                                                       16

       {¶ 32} Accordingly, based upon the foregoing reasons, we hereby overrule

appellant’s assignment of error and affirm the trial court’s judgment.

                                                        JUDGMENT AFFIRMED.




JUDGMENT ENTRY

       It is ordered that the judgment be affirmed and that appellee recover of appellant

the costs herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Ross

County Common Pleas Court, Juvenile Division, to carry this judgment into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.

       Harsha, J. & Kline, J.: Concur in Judgment & Opinion

                                                        For the Court




                                                        BY:                      ______
                                                               Peter B. Abele
                                                               Presiding Judge




                                  NOTICE TO COUNSEL

Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the
time period for further appeal commences from the date of filing with the clerk